Walker, J.
The question for our consideration here is one which has not been hitherto fairly decided by this court. In Able v. Lee, 6 Texas, 431, the court say : “ An attorney has a general lien for his professional dues on the papers of his client in his hands, and upon all moneys in his possession belonging to his *185client.” This doctrine is affirmed in Casey v. March, 30 Texas, 185.
When the relation of an attorney and client is dissolved, without the fault of the attorney, he is entitled to his whole fee (see Wambles v. Lindsay, decided at Austin term, 1869); and where the relation is dissolved by the operation of law, the attorney is entitled to his quantum meruit. (Baird v. Ratcliffe, 10 Texas, 81.)
In quoting Wambles v. Lindsay, we do not wish to be understood as giving the case our full approbation; the relation of attorney and client was dissolved in that case by the act of God, and we leave it in doubt if the attorney should have recovered more than his quantum meruit.
In this case Randolph, the appellee, admits that as the attorney of Hogue, when served as garnishee, he had two hundred and sixty dollars of Hogue’s money in his hands, out of which he was entitled to twenty-six dollars, fees for collecting; and he avers in his answer that he held Hogue’s written obligation to pay him two hundred and fifty dollars, for services rendered and to be rendered in a case then pending.
The only question for us to decide is whether, after deducting the twenty-six dollars, he was bound to pay over to the appellants the remainder of the two hundred and sixty dollars.
Apply the principle of the cases already cited, and we think he was not. If it were shown that he had performed in good faith a part of the services, and stood ready to perform the balance, he had a right to treat the money in his hands and hold it as a retainer to a reasonable amount, as against the creditors of his client.
The judgment of the district court is affirmed.
Affirmed.